Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Penny Caudle on 02/17/2022.

The application has been amended as follows: 
Amend Claim 1 as follows:
A process for shaping a workpiece by ablating material using a liquid jet guided laser beam within a time frame, comprising the following steps:
producing a liquid jet by a nozzle,
impinging the liquid jet on a reference surface allocated to the workpiece, whereby an intersection of the liquid jet with the reference surface defines a liquid jet-footprint,
effecting a displacement between the liquid jet and the reference surface, whereby the liquid jet- footprint evolves to a trace along a trajectory associated with the trace during the time frame, wherein the trace covers a trace-area, and 
irradiating the workpiece at least during part of the time frame with a laser beam coupled into the liquid jet to ablate material, and
monitoring the remaining thickness of the workpiece while irradiating the workpiece with the laser beam; and 
wherein the trace has in sequence a first advance-segment, a return-segment and a second advance-segment, wherein
the first advance-segment and the return-segment form a first and a second length- section of a first overlap area;
the return-segment and the second advance-segment form a first and a second length section of a second overlap area; 
a common area of the first and the second overlap area are essentially superimposable with at least one of these two overlap areas; and
the trajectory is shifted in a reference surface coordinate direction, such that center lines of the different segments are displaced with respect with each other in such a way that the common area is part of the first advance-segment, of the return-segment and of the second advance-segment.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the claimed process of treating a workpiece using a liquid jet guided laser beam is considered allowable due to its active monitoring of the workpiece when implementing a trace with overlaps and common area. In particular, the process includes monitoring the remaining thickness of the workpiece while irradiating the workpiece with the laser beam. Wherein the laser trace has in sequence a first advance-segment, a return-segment and a second advance-segment. The first advance-segment and the return-segment form a first and a second length section of a first overlap area, and the return-segment and the second advance-segment form a first and a second length section of a second overlap area. A common area is produced of the first and the second overlap area are essentially superimposable with at least one of these two overlap areas. Resulting in the trajectory is shifted in a reference surface coordinate direction, such that center lines of the different segments are displaced with respect with each other in such a way that the common area is part of the first advance-segment, of the return-segment and of the second advance-segment. These features include the technical advantage of providing versatile processing strategies for liquid jet guided laser beam machining which allows a variable balance between a good treatment quality (e.g. clean cutting edge) and a high processing speed. These features in combination with all other features recited in the independent and dependent claims are not found in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754